Thomas, J.
1. In refusing to allow the counsel to read from works of medical or veterinary practice to the jury, the presiding judge conformed to the now well settled practice in this commonwealth. Ashworth v. Kittridge, 12 Cush. 193. Commonwealth v. Wilson, 1 Gray, 337.
2. The court rightly refused to rule as matter of law that *432cribbing was not unsoundness in a horse. As indications of approaching disease fall under that term, it would be difficult to say cribbiting was not unsoundness. A cribbiter will not retain his condition or be fit for constant work. Stephen’s Adventures of a Gentleman in Search of a Horse, (Amer. ed.) 243. Onslow v. Eames, 2 Stark. R. 81. Oliphant on Horses, 38, 39.
The question of unsoundness was a mixed question of law and fact, and submitted to the jury under instructions correct in principle and carefully and accurately stated.

Exceptions overruled.